Citation Nr: 0722213	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes of the left knee.

2.  Entitlement to an initial disability rating in excess of 
10 percent for instability of the left knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for chronic strain with low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1980 to 
June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2003 
and April 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville.  In the July 2003 rating 
decision the RO granted service connection for degenerative 
changes of the left knee with an evaluation of 10 percent 
effective May 16, 2003, and service connection for chronic 
strain with low back pain with an evaluation of 10 percent 
effective May 16, 2003.  In the April 2004 rating decision 
the RO granted service connection for instability of the left 
knee with an evaluation of 10 percent effective May 16, 2003.  

In a March 2005 rating decision the RO granted an earlier 
effective date of January 6, 2003, for service connection for 
degenerative changes of the left knee and instability of the 
left knee.


FINDINGS OF FACT

1.  The veteran has chronic low back pain that causes slight 
limitation of motion of the lumbar spine, but he is able to 
forward flex beyond 60 degrees and does not wear a jury mast 
or full leg braces, is not bedridden, does not have muscle 
spasm of the lumbar spine on extreme forward bending, and 
does not have loss of lateral spine motion, marked deformity 
of the lumbar spine, or ankylosis.

2.  The veteran has a normal gait pattern with left knee 
range of motion from 0 to 140 degrees, but he has pain with 
flexion of the left knee past 120 degrees and mild 
instability of his Lachman's and anterior drawer sign on his 
left knee.  





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chronic strain with low back pain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5285-5295 (as in effect prior to 
September 26, 2003), and Diagnostic Codes 5235-5243 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative changes of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic Codes 5003 (2006).

3.  The criteria for an initial rating in excess of 10 
percent for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.59, 4.71a, Diagnostic Codes 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back strain

In a rating decision dated in July 2003 the veteran was 
granted service connection for chronic strain with low back 
pain with an evaluation of 10 percent effective May 16, 2003.  
The veteran seeks an initial rating in excess of 10 percent.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  However, evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2006).  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  However, under the old or 
the amended regulations, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (as in effect before 
and after September 2003).

Prior to September 26, 2003, a 60 percent evaluation was 
warranted for residuals of a fractured vertebra if there was 
abnormal mobility requiring a neck brace (jury mast) but no 
spinal cord involvement.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.  A 100 percent evaluation for residuals of fracture of 
a vertebra was warranted if there was spinal cord involvement 
and the injured individual was bedridden or required long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in 
effect prior to September 26, 2003).  

A 60 percent evaluation was also given for complete bony 
fixation (ankylosis) of the spine at a favorable angle and a 
100 percent evaluation was given for ankylosis of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (as in effect prior to September 26, 2003).  A 50 
percent evaluation was given for unfavorable ankylosis of the 
lumbar spine, and a 40 percent evaluation for favorable 
ankylosis of the lumbar spine (Diagnostic Code 5289)(as in 
effect prior to September 26, 2003).  

The Rating Schedule also provided evaluations for lumbosacral 
strain when the disorder was shown to be slight with 
subjective symptoms only (0 percent); with characteristic 
pain on motion (10 percent); with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position (20 percent); and with a severe disability 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space (40 percent).  A 40 percent 
evaluation was also warranted if only some of these 
manifestations were present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (as in effect prior to September 26, 2003).

In addition to the foregoing provisions, a 10 percent rating 
was warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating was warranted for moderate 
limitation of motion, and a 40 percent rating required severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003).  

The new regulations, effective September 26, 2003, revised 
the schedular criteria for rating spine disabilities.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  Beginning 
September 26, 2003, a 10 percent rating is warranted when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or where the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
where there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or where there is vertebral body fracture with loss 
of 50 percent or more of the height.  A rating of 20 percent 
is warranted when forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees, 
or where the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees, or when there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For VA 
compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5242 (2006). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  
 
The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  A 10 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  The highest rating of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.   38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Evidence in support of the veteran's claim for an increased 
rating includes findings from compensation and pension (C&P) 
examinations done in July 2003 and March 2005.  Examination 
in 2003 found tenderness at L4-L5, however, x-ray of the 
lumbar spine was negative, and spinal musculature was 
symmetrical.  Forward flexion was 0 to 90 degrees, and 
extension was approximately 30 degrees.  Right and left 
bending of approximately 35 degrees, 5/5 strength in 
bilateral hip flexors, hip extensors, quadriceps, hamstring, 
tibialis anterior, extensor hallucis, longus, and 
gastrocnemius.  In addition, there was no spasm, weakness, or 
ankylosis, and straight leg raising test was negative.  The 
examiner also noted that the veteran did not wear a back 
brace.  Diagnosis was low back pain, probably chronic strain.  
Very early arthritis of the lumbar spine.

The March 2005 examiner noted the veteran's complaints of 
back pain in the L4-L5 region without radiculopathy.  
According to the examiner, the veteran had "good motion in 
his back," with forward flexion to about 80 degrees, 
extension of about 25 degrees, right and left lateral flexion 
to 25 degrees, and rotation to 30 degrees on both sides.  The 
examiner also noted that the veteran was "modestly tender in 
the paraspinal region of L4-S1," but found no point 
tenderness and no step off.  The examiner noted that there 
was mild to moderate pain on range of motion and that pain 
could further limit function particularly after being on his 
feet all day.  It was not feasible, however, to attempt to 
express that in terms of additional limitation of motion, as 
it could not be determined with any degree of medical 
certainty.

Although both examinations confirm that the veteran has some 
limitation of motion of the lumbar spine, the veteran does 
not wear a jury mast or long leg braces, and is not 
bedridden.  There is also no involvement of the cervical or 
dorsal spines, no report of any fracture, marked deformity, 
or ankylosis of the lumbar spine, and no report of any sacro-
iliac injury or weakness.  Consequently, rating under the 
provisions of Diagnostic Codes 5285-5291 and 5294 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5294 
(as in effect prior to September 26, 2003).  

Evaluation under amended schedular provisions is also not 
warranted since forward flexion of the thoracolumbar spine is 
greater than 60 degrees, and since other requirements for 
even the lowest rating of 10 percent are not met.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective September 26, 
2003).  Moreover, as the record contains no evidence of 
intervertebral disc syndrome, evaluation under Diagnostic 
Code 5243 is likewise not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

However, in view of examination findings and the veteran's 
complaints of low back pain, evaluation under the provisions 
of Diagnostic Codes 5292 and 5295 is warranted.  Despite 
subjective complaints of pain at the L4-L5 region and 
physical examination findings of tenderness, there is no 
evidence of either moderate or severe limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292.  In fact, 
objective findings from both C&P examinations are well normal 
limits.  See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note 
(2).  Indeed, the 2005 examiner commented upon the veteran's 
"good motion in his back."  In the absence of evidence of 
any moderate or severe limitation of motion, a rating in 
excess of 10 percent under the provisions of Diagnostic Code 
5292 is not warranted.

The record also contains no evidence of any muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in a standing position; which, if found, would 
support a rating of 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  There is also no evidence of the 
symptoms that would warrant a rating of 40 percent under 
Diagnostic Code 5295.  A higher rating under the provisions 
of Diagnostic Code 5295 is thus not warranted.  

Accordingly, based on the evidence of record, and in 
compliance with 38 C.F.R. § 3.102, the Board finds that the 
criteria for a rating in excess of 10 percent have not been 
met at any time since service connection was granted.  38 
C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285-5295 (as in effect prior to September 26, 2003) and 
Diagnostic Codes 5235-5243 (effective September 26, 2006).

II.  Increased rating, left knee

In addition to the foregoing, the veteran seeks an initial 
disability rating in excess of 10 percent for his service-
connected lateral instability of the left knee and service-
connected degenerative changes of the left knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5257, 5003.  

Under the provisions of Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability of the knee, a 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability of the knee, and a 30 percent evaluation is 
warranted for severe recurrent subluxation or lateral 
instability of the knee.

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis under Diagnostic Code 
5003, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  
VAOPGCPREC 9-98.  
Normal range of motion for the knee is flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent is warranted when flexion is limited to 30 
degrees.  The highest rating of 30 percent if warranted when 
flexion is limited to 15 degrees.  

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation  when extension is limited to 15 degrees; 
a 30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

The veteran complains of pain in his left knee after 
repetitive motion (standing and walking), and of some popping 
and catching.  He also reports that he uses a knee brace, and 
adds that he occasionally uses a cane for stability, but 
reports no problem with fatigue or lack of endurance.  

Compensation and pension (C&P) examination done in July 2003 
found range of motion from 0 to 140 degrees, which the 
examiner informed is normal, but pain with flexion of the 
left knee past 120 degrees was noted.  Gait pattern was 
normal, and the left knee was "stable to varus and valgus 
stressing at full extension and 30 degrees of flexion;" 
however, the examiner did note "mild instability of his 
Lachman's and anterior drawer sign on his left knee."  The 
examiner added that there was some pain on range of motion 
testing.  Tenderness over the medial and lateral jointline of 
the left knee was noted, but there was no effusion or 
patellar tenderness.  Examination also revealed pain with 
McMurray's testing, but no audible or palpable click, and no 
ankylosis of the left knee.  According to the examiner, it is 
conceivable that increased pain could further limit 
functioning, particularly after the veteran has been on his 
feet all day.  The examiner cautioned, however, that "it is 
not feasible [sic] to attempt to express any of this in terms 
of additional limitations of motion as these matters cannot 
be determined with any degree of medical certainty."  

In March 2005 the veteran underwent another C&P examination.  
According to the examiner, "there has really been no 
significant change since his last C&P evaluation other than 
some time related progression of his arthritis as would be 
expected in a 2 year gap."  Even so, the examiner noted that 
the veteran did have some pain and loss of motion with 
repetitive activity.  Physical examination revealed a 1+ 
Lachman's and a positive McMurray's with a painful click.  
Examination also revealed a positive patellofemoral grind, 
but no quadriceps or calf atrophy.  Range of motion was from 
0 degrees to 135 degrees of flexion.  

C&P examination findings of "mild" instability meet the 
criteria for a rating of 10 percent under Diagnostic Code 
5257.  A higher rating is not warranted since there is no 
objective medical evidence of "moderate" instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

In addition to objective findings of instability, examination 
findings showed that the veteran's left knee motion was 
clearly limited by pain.  Rating under Diagnostic Code 5003 
based on limitation of motion is thus warranted.  

Although left knee motion was limited by pain, both 
examinations show that the veteran was able to forward flex 
to at least 120 degrees before the onset of pain.  Limitation 
of motion is thus noncompensable under the provisions of 
either Diagnostic Codes 5260 or 5261.  However, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Based on objective findings of limitation of motion, albeit 
noncompensable under the rating criteria for the knee, the 
Board finds that the separate evaluation of 10 percent, but 
no more, under Diagnostic Code 5003 is warranted since there 
is but one major joint (left knee) affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1).  

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263.  Although Diagnostic 
Code 5256 provides for a rating in excess of 10 percent, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the left knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage has been 
removed or dislocated.  The Board also notes that the veteran 
specifically denied any episodes of dislocation of the left 
knee, and there are no objective findings of effusion.  
Additionally, there are no objective findings of impairment 
of the tibia and fibula, thus there is no basis for a 
disability rating in excess of 10 percent under Diagnostic 
5262.  Finally, a rating under Diagnostic Code 5263 is 
inapplicable since the veteran has not been diagnosed with 
genu recurvatum.  38 C.F.R. § 4.71a.

The Board also notes regulatory provisions for a 20 percent 
rating under Diagnostic Code 5003 based upon x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent rating based upon x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; however, these provisions are inapplicable in 
this case since ratings based on x-ray findings may not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation of 10 
percent under Diagnostic Code 5003.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected left knee disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  In fact, it appears that post-service the 
veteran has never been hospitalized for treatment of his 
service-connected left knee disability.  While a "return to 
school or work" slip dated in March 2005 advises that the 
veteran was under a private physician's care from March 2004 
to March 2005, the note paradoxically informs that the 
veteran "is followed at the VA."  In any event, the veteran 
informs that he did not leave his former employer(s) because 
of any disability; rather, he states that his former 
employer(s) went out of business.  Accordingly, the Board 
finds that the impairment resulting from the veteran's left 
knee and low back disabilities is appropriately compensated 
by the currently assigned schedular ratings.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  Letters from the RO dated in May 2003 
(concerning the veteran's claim for service connection for 
left knee condition caused by service connected right knee), 
December 2003 (concerning the veteran's claim for service 
connection for left knee laxity), September 2004 (concerning 
higher evaluations for the disabilities at issue in this 
decision), and December 2006 (concerning the assignment of 
disability ratings and effective dates) satisfied the duty to 
notify provisions.  The veteran was apprised of the evidence 
needed to substantiate his various claims for service 
connection.  He was also informed of the evidence that VA 
would obtain, and of the evidence that he should submit or 
request assistance in obtaining from VA.  In addition, the 
Board notes that he was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his requests 
for higher evaluations in the September 2004 letter.  See 
38 C.F.R. § 3.159(b)(1).  While the May and December 2003 
letters did not explicitly ask that the appellant provide any 
evidence in his possession that pertained to the claims, as 
per § 3.159(b)(1), he was repeatedly advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the content of the March 
2005 telephone conference between the RO, the veteran and his 
representative, the veteran is found to be reasonably 
expected to understand from the notices provided what was 
needed.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply 
to the degree of disability and the effective date of the 
disability.   

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal by 
way of an attachment to a letter from the RO dated in 
December 2006.  The veteran had previously been notified in 
September 2004 how to substantiate his requests for higher 
ratings.  Despite the untimely notice provided to the veteran 
on these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  First, the September 2004 letter was followed by a 
readjudication of the claim by way of a statement of the case 
dated in November 2004.  Moreover, the claims for service 
connection had been substantiated by the time the September 
2004 and December 2006 letters were sent, obviating the need 
for further notice.  Furthermore, as the Board concludes that 
the preponderance of the evidence is against the appellant's 
request for higher initial evaluations, any questions as to 
the appropriate effective dates to be assigned are moot.  

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the record.  
The veteran has also been accorded multiple C&P examinations 
for evaluation of his left knee and back conditions.  He and 
his representative also assisted in the development of his 
claims during a March 2005 teleconference, which the veteran 
had elected in lieu of an RO hearing.  In addition, in 
correspondence dated in July 2005 the veteran advised that he 
had reviewed the July 2005 Supplemental Statement of the 
Case, and had no additional evidence to submit.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

	(CONTINUED ON NEXT PAGE)





ORDER

An initial disability rating in excess of 10 percent for 
degenerative changes of the left knee is denied.

An initial disability rating in excess of 10 percent for 
instability of the left knee is denied.

An initial disability rating in excess of 10 percent for 
chronic strain with low back pain is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


